DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on January 13th,2021.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-13, and 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moustafa (US Pub. No. 20220126864).

As per claim 1, Moustafa teaches A method of controlling a vehicle, comprising: receiving, by a controller, perception input data from a sensor of the vehicle (Moustafa, see at least [0177] “A perception engine 238 may be provided in some examples, which may take as inputs various sensor data (e.g., 258) including data, in some instances, from extraneous sources and/or sensor fusion module 236 to perform object recognition and/or tracking of detected objects, among other example functions corresponding to autonomous perception of the environment encountered (or to be encountered) by the vehicle 105”); 
processing, by the controller, the perception input data to classify and generate parameters related to an external entity in a vicinity of the vehicle using human perception inspired cognitive analysis (Moustafa, see at least [0277] “Behavioral models can be generic or scenario specific (e.g., lane keeping, lane changing, ramp merging, or intersections models, etc.). For instance, the behavioral model may be a “universal” model in the sense that it is to classify, for any particular driving scenario, the probabilities of the corresponding vehicle's actions in the scenario.” Also see at least Fig. 2, in which the autonomous driving system has a machine learning engine, perception engine, model trainer, and more.); 
generating, by the controller, a hierarchical event structure that classifies and prioritizes the perception input data by classifying the external entity into one of a high attention zone, a low attention zone, and a no attention zone (Moustafa, see at least Fig. 29 and [0319] where they rank received data from plurality of sensors at step 2904 and give a final score based on the ranking, also see at least [319] in which data is sent to the data scoring/ranking server which analyzes the data and provides a score. Also see at least [0179] in which the perception engine 238 can be used along with a path planner in which utilizes one or more machine learning models to determine probabilities of various events within a driving environment to determine effective real-time plans for the vehicle to act. Also see at least [0278] in which a probability value is given to indicate the probability that a vehicle will perform a certain action and in which the best action will be chosen for the vehicle to perform. Also see at least [0277] where a neural network can be trained to identify various characteristics of the collected data, in which the behavioral model may be classified for a driving scenario, the probabilities that correspond to the vehicle’s actions, and more.)
developing, by the controller, a behavior plan for the vehicle (Moustafa, see at least [0179] “A vehicle 105 may further include a path planner 242, which may make use of the results of various other modules, such as data collection 234, sensor fusion 236, perception engine 238, and localization engine (e.g., 240) among others (e.g., recommendation engine 244) to determine a path plan and/or action plan for the vehicle, which may be used by drive controls (e.g., 220) to control the driving of the vehicle 105 within an environment. For instance, a path planner 242 may utilize these inputs and one or more machine learning models to determine probabilities of various events within a driving environment to determine effective real-time plans to act within the environment.”); 
and generating, by the controller, a control signal to control an actuator of the vehicle (Moustafa, see at least [0379] “In one example of the comparator function, if the vehicle behavior model indicates a braking event is potentially anomalous, but the regression model indicates that, for the particular environmental conditions received as input (e.g., high rate of speed from sensor, stoplight ahead from road maps, rain from weather forecast), the braking event that is expected is within an acceptable threshold (e.g., within a motion envelope). Because the braking event is within an acceptable threshold based on a motion envelope, the comparator can determine that the vehicle behavior model's assessment that the braking event is potentially anomalous can be overridden and a control signal may be sent to allow the braking action to continue.”).

As per claim 2, Moustafa teaches The method of claim 1, wherein the perception input data includes entity data relative to the external entity in the vicinity of the vehicle including one or more of a lane position of the external entity in the vicinity of the vehicle, a predicted path of the external entity relative to the vehicle, and a location and orientation of one or more traffic lanes relative to the vehicle, and the perception input data also includes vehicle characteristic data of the vehicle including one or more of vehicle speed, braking, and projected path of travel of the vehicle. (Moustafa, see at least [0276-0278] and Fig. 21 in which the behavioral model takes inputs mapping and other geographic data and identifies which potential paths are drivable. It can detect obstacles within the path, the position, orientation of the obstacles in relation to the vehicle. The behavior model that can indicate a probability that a particular action (such as lane changing) by the vehicle will be done to ensure the driving scenario is possible. Also see at least [0790] in which there are algorithms that can take sensor data and predict position and ground truth position, such as corresponding location of objects.)

As per claim 3, Moustafa teaches The method of claim 2, wherein processing the perception input data using human perception inspired cognitive analysis comprises generating a zone attention level value for the external entity, estimating a behavior attention level value for the external entity, calculating a risk level value for the external entity, determining if an anomaly is detected, and, when the anomaly is detected, changing the zone attention level value for the external entity. (Moustafa, see at least [0279] in which the behavioral models can plan a risk optimized decision based on current observations and model-based predictions that can present a lower uncertainty. In this case, when a risk level is evaluated and considered low risk and increases the driver’s safety, the projections can just be checked to be credible or not and modify the vehicles behavior accordingly. Also see at least [0295] in which any changes that occur within the map used in the vehicle control, the data needs to be updated to ensure trustworthiness of the data received.)

As per claim 4, Moustafa teaches The method of claim 3, wherein generating the zone attention level value for the external entity comprises evaluating the predicted path of the external entity relative to the vehicle, the location and orientation of the one or more traffic lanes relative to the vehicle, and the projected path of travel of the vehicle. (Moustafa, see at least [0276-0278] and Fig. 21 in which the behavioral model takes inputs mapping and other geographic data and identifies which potential paths are drivable. The behavior model that can indicate a probability that a particular action (such as lane changing) by the vehicle will be done to ensure the driving scenario is possible.)

As per claim 11, Moustafa teaches An automotive vehicle, comprising: a plurality of environment sensors configured to detect external features in a vicinity of the automotive vehicle; a plurality of vehicle sensors configured to detect a vehicle characteristic; an actuator configured to control vehicle steering, acceleration, braking, or shifting; and at least one controller in electronic communication with respective sensors of the plurality of environment sensors, the plurality of vehicle sensors, and the actuator, the at least one controller being programmed with an automated driving system control algorithm and configured to automatically control the actuator based on the automated driving system control algorithm, the automated driving control system algorithm including: a perception system configured to receive perception input data from the plurality of environment sensors and vehicle characteristic data from the plurality of vehicle sensors; (Moustafa, see at least Fig. 19, element 1900 in which shows that that sensors are used to gather perception data, a planning module is then used to route and predict behaviors and trajectory and then can accelerate/decelerate, brake, or steer the vehicle in a specific manner. Also see at least [0257]-[0258] in which shows how the vehicle can be controlled to act on a plan of actuating the gas, brake, and steering systems of the vehicle.)
a cognitive situation awareness module configured to process the perception input data and the vehicle characteristic data to analyze an external entity in the vicinity of the automotive vehicle using a human perception inspired cognitive analysis, the analysis including generating a hierarchical event structure that classifies and prioritizes the perception input data by classifying the external entity into one of a high attention zone, a low attention zone, and a no attention zone; (Moustafa, see at least [0179] in which the perception engine 238 can be used along with a path planner in which utilizes one or more machine learning models to determine probabilities of various events within a driving environment to determine effective real-time plans for the vehicle to act. Also see at least [0278] in which a probability value is given to indicate the probability that a vehicle will perform a certain action and in which the best action will be chosen for the vehicle to perform. Also see at least [0277] where a neural network can be trained to identify various characteristics of the collected data, in which the behavioral model may be classified for a driving scenario, the probabilities that correspond to the vehicle’s actions, and more.)
and a vehicle control module configured to develop a behavior plan for the automotive vehicle including a projected path of travel; wherein the at least one controller is further programmed to control the actuator according to the behavior plan. (Moustafa, see at least Fig. 19, element 1900 in which shows that that sensors are used to gather perception data, a planning module is then used to route and predict behaviors and trajectory and then can accelerate/decelerate, brake, or steer the vehicle in a specific manner. Also see at least [0257]-[0258] in which shows how the vehicle can be controlled to act on a plan of actuating the gas, brake, and steering systems of the vehicle.)

As per claim 12, Moustafa teaches The automotive vehicle of claim 11, wherein the cognitive analysis performed by the cognitive situation awareness module includes generating a zone attention level value for the external entity, estimating a behavior attention level value for the external entity, calculating a risk level value for the external entity, determining if an anomaly is detected, and, when the anomaly is detected, changing the zone attention level value for the external entity. (Moustafa, see at least [0279] in which the behavioral models can plan a risk optimized decision based on current observations and model-based predictions that can present a lower uncertainty. In this case, when a risk level is evaluated and considered low risk and increases the driver’s safety, the projections can just be checked to be credible or not and modify the vehicles behavior accordingly. Also see at least [0295] in which any changes that occur within the map used in the vehicle control, the data needs to be updated to ensure trustworthiness of the data received.)

As per Claim 13, Moustafa discloses  A method of using perception-inspired event generation for situation awareness for a vehicle, comprising: receiving, by a controller, perception input data from a sensor of the vehicle; (Moustafa, see at least [0177] “A perception engine 238 may be provided in some examples, which may take as inputs various sensor data (e.g., 258) including data, in some instances, from extraneous sources and/or sensor fusion module 236 to perform object recognition and/or tracking of detected objects, among other example functions corresponding to autonomous perception of the environment encountered (or to be encountered) by the vehicle 105”);
processing, by the controller, the perception input data to classify and generate parameters related to an external entity in a vicinity of the vehicle; (Moustafa, see at least [0277] “Behavioral models can be generic or scenario specific (e.g., lane keeping, lane changing, ramp merging, or intersections models, etc.). For instance, the behavioral model may be a “universal” model in the sense that it is to classify, for any particular driving scenario, the probabilities of the corresponding vehicle's actions in the scenario.” Also see at least Fig. 2, in which the autonomous driving system has a machine learning engine, perception engine, model trainer, and more.);
generating, by the controller, a hierarchical event structure that classifies and prioritizes the perception input data by classifying the external entity into an attention zone and prioritizing the external entity within the attention zone according to a risk level value for the external entity, wherein a higher risk level value indicates a higher priority within the attention zone;  (Moustafa, see at least [0179] in which the perception engine 238 can be used along with a path planner in which utilizes one or more machine learning models to determine probabilities of various events within a driving environment to determine effective real-time plans for the vehicle to act. Also see at least [0278] in which a probability value is given to indicate the probability that a vehicle will perform a certain action and in which the best action will be chosen for the vehicle to perform. Also see at least [0277] where a neural network can be trained to identify various characteristics of the collected data, in which the behavioral model may be classified for a driving scenario, the probabilities that correspond to the vehicle’s actions, and more.)
and developing, by the controller, a behavior plan for the vehicle based on the hierarchical event structure. (Moustafa, see at least [0179] “A vehicle 105 may further include a path planner 242, which may make use of the results of various other modules, such as data collection 234, sensor fusion 236, perception engine 238, and localization engine (e.g., 240) among others (e.g., recommendation engine 244) to determine a path plan and/or action plan for the vehicle, which may be used by drive controls (e.g., 220) to control the driving of the vehicle 105 within an environment. For instance, a path planner 242 may utilize these inputs and one or more machine learning models to determine probabilities of various events within a driving environment to determine effective real-time plans to act within the environment.”);

As per claim 15, Moustafa discloses The method of claim 13, wherein the perception input data includes entity data relative to the external entity in the vicinity of the vehicle including one or more of a lane position of the external entity in the vicinity of the vehicle, a predicted path of the external entity relative to the vehicle, and a location and orientation of one or more traffic lanes relative to the vehicle, and the perception input data also includes vehicle characteristic data of the vehicle including one or more of vehicle speed, braking, and a projected path of travel of the vehicle. (Moustafa, see at least [0276-0278] and Fig. 21 in which the behavioral model takes inputs mapping and other geographic data and identifies which potential paths are drivable. It can detect obstacles within the path, the position, orientation of the obstacles in relation to the vehicle. The behavior model that can indicate a probability that a particular action (such as lane changing) by the vehicle will be done to ensure the driving scenario is possible. Also see at least [0790] in which there are algorithms that can take sensor data and predict position and ground truth position, such as corresponding location of objects.)

As per claim 16, Moustafa teaches The method of claim 15, wherein processing the perception input data comprises generating a zone attention level value for the external entity, estimating a behavior attention level value for the external entity, calculating the risk level value for the external entity, and determining if an anomaly is detected, and, when the anomaly is detected, changing the zone attention level value for the external entity. (Moustafa, see at least [0279] in which the behavioral models can plan a risk optimized decision based on current observations and model-based predictions that can present a lower uncertainty. In this case, when a risk level is evaluated and considered low risk and increases the driver’s safety, the projections can just be checked to be credible or not and modify the vehicles behavior accordingly. Also see at least [0295] in which any changes that occur within the map used in the vehicle control, the data needs to be updated to ensure trustworthiness of the data received.)

As per claim 17, Moustafa teaches The method of claim 16, wherein when the anomaly is detected, the external entity is classified in an urgent attention zone. (Moustafa, see at least [0616] in which method 8700 determines a road safety score that affects the safety of the vehicle being driven. Information about vehicles on the road, pedestrians, construction, and other conditions that would affect the safety of the vehicle are accounted for in the safety score. Also see at least [0277] where a neural network can be trained to identify various characteristics of the collected data, in which the behavioral model may be classified for a driving scenario, the probabilities that correspond to the vehicle’s actions, and more.)

As per claim 18, Moustafa discloses The method of claim 16, wherein generating the zone attention level value for the external entity comprises evaluating the predicted path of the external entity relative to the vehicle, the location and orientation of the one or more traffic lanes relative to the vehicle, and the projected path of travel of the vehicle. (Moustafa, see at least [0276-0278] and Fig. 21 in which the behavioral model takes inputs mapping and other geographic data and identifies which potential paths are drivable. The behavior model that can indicate a probability that a particular action (such as lane changing) by the vehicle will be done to ensure the driving scenario is possible.)

As per claim 20, Moustafa discloses The method of claim 13, wherein the risk level value is compared to a predetermined risk threshold and when the risk level value is below the predetermined risk threshold, the external entity is classified in a no attention zone and the perception input data regarding the external entity is not stored by the controller (Moustafa, see at least [0327] “the sensor data is stored at 3110 in a database used for collecting crowdsourced autonomous vehicle sensor data. When stored, the sensor data may be associated with the calculated goodness score. If the score is below the threshold value, or outside a range of values, the sensor data is discarded or otherwise not stored” [0397] in which if the output classification by the HMM evaluation indicates the change in motion is likely to be a fault, then a threshold may be evaluated to determine whether the output classification from the HMM evaluation indicates a likelihood of fault that exceeds a desired threshold.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa (US Pub. No. 20220126864), in view of Sicconi (US Pub. No. 20190213429).

As per claim 5, Moustafa doesn’t disclose The method of claim 4, wherein generating the hierarchical event structure comprises prioritizing the external entity within an attention zone according to the risk level value for the external entity, wherein a higher risk level value indicates a higher priority within the attention zone. 
However, Sicconi discloses The method of claim 4, wherein generating the hierarchical event structure comprises prioritizing the external entity within an attention zone according to the risk level value for the external entity, wherein a higher risk level value indicates a higher priority within the attention zone. (Sicconi, see at least Fig. 10 in which the decision engine comprises with an attention level and in which the attention level can indicate a higher priority.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Moustafa with the teachings of Sicconi. The motivation for doing so would have been to further organize and priorities more lethal driving risk scenarios (e.g. accident or collision) over other less lethal scenarios (e.g. lane tracking), (see Sicconi [0062]-[0063] and Fig. 10.)

As per claim 14, Moustafa doesn’t disclose The method of claim 13, wherein the attention zone is one of a high attention zone, a low attention zone, and a no attention zone. 
However, Sicconi discloses The method of claim 13, wherein the attention zone is one of a high attention zone, a low attention zone, and a no attention zone.  (Sicconi, see at least Fig. 10 in which the decision engine comprises with a insufficient attention level, a marginal attention level, and an OK attention level.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Moustafa with the teachings of Sicconi. The motivation for doing so would have been to further organize and priorities more lethal driving risk scenarios (e.g. accident or collision) over other less lethal scenarios (e.g. lane tracking), (see Sicconi [0062]-[0063] and Fig. 10.)

Allowable Subject Matter
Claims 6-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

With regard to claims 6, the closest prior art, Moustafa, fails to teach wherein the zone attention level value for the external entity expressed as x, is calculated as LzA(x) = S,,(Z + aC(x,)), where Z is a baseline zone attention level value for the external entity, C(x) is a computation of complexity for the external entity, and Sx, is a sigmoid function. 
With regard to claims 7, the closest prior art, Moustafa, fails to teach wherein a baseline zone attention level value, Z, is zero for a no attention zone, 0.4 for a low attention zone, and 0.8 for a high attention zone.

With regard to claims 8, the closest prior art, Moustafa, fails to teach wherein the behavior attention level value for the external entity expressed as x, is calculated as LBA(xi) - fA(Pxi - PD, xi - VD, hxi - hD), where (pxi, vxi, hxi) represents a position, velocity, and heading angle of the external entity x,, PD is a desired position of the external entity, VD is a desired velocity of the external entity relative to a speed limit, and hD is a desired heading angle of the external entity.

With regard to claims 9, the closest prior art, Moustafa, fails to teach wherein performing the risk level analysis for the external entity includes calculating a risk value for the external entity, and the risk value for the external entity expressed as x, is calculated as R(xi) = LzA(xi) - LBA(xi).

With regard to claims 10 and 19, the closest prior art, Moustafa, fails to teach wherein the behavior attention level value for the external entity, represented as x,, is calculated as 
    PNG
    media_image1.png
    13
    426
    media_image1.png
    Greyscale
and pl are weights such that (0 < a + /l < 1), (pxi, vxi, hxi) represents a position, velocity, and heading angle of the external entity x,, PD is a desired position of the external entity, VD is a desired velocity of the external entity relative to a speed limit, hD is a desired heading angle of the external entity, and Sm(n) is a sigmoid function for an 'm' component which converges beyond minimum and maximum 'n' values.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANWAR MOHAMED whose telephone number is (571)
272-3562. The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661